                               Case 3:18-cv-00435-JLS-MSB Document 103-2 Filed 09/17/20 PageID.1916 Page 1 of 2




                                   1 Nadia P. Bermudez, Bar No. 216555
                                     KLINEDINST PC
                                   2 501 West Broadway, Suite 600
                                     San Diego, California 92101
                                   3 (619) 239-8131/FAX (619) 238-8707
                                   4 Lindsay N. Casillas, Bar No. 269688
                                     KLINEDINST PC
                                   5 801 K Street, Suite 2100
                                     Sacramento, California 95814
                                   6 (916) 444-7573/FAX (916) 444-7544
                                   7 Attorneys for Defendant EVANS
                                     HOTELS, LLC
                                   8
                                   9
                                  10                         UNITED STATES DISTRICT COURT
                                  11                      SOUTHERN DISTRICT OF CALIFORNIA
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                  12
                                  13 JAMES RUTHERFORD, an individual,                 Case No. 18-CV-00435-JLS (MSB)
        KLINEDINST PC




                                     THE ASSOCIATION 4 EQUAL
                                  14 ACCESS,                                          DECLARATION OF LINDSEY N.
                                                                                      CASILLAS IN SUPPORT OF
                                  15                Plaintiffs,                       DEFENDANT'S MOTION FOR
                                                                                      ATTORNEY'S FEES OR IN THE
                                  16         v.                                       ALTERNATIVE, FOR SANCTIONS
                                                                                      PURSUANT TO 28 U.S.C. § 1927
                                  17 EVANS HOTELS, LLC a California                   AND THIS COURT'S INHERENT
                                     limited liability company and DOES 1             POWERS
                                  18 to 50,
                                                                                      Date:                   November 5, 2020
                                  19                Defendants.                       Time:                   1:30 p.m.
                                                                                      Courtroom:              4D
                                  20                                                  Judge:                  Hon. Janis L. Sammartino
                                                                                      Magistrate Judge:       Hon. Michael S. Berg
                                  21                                                  Complaint Filed:        February 26, 2018
                                                                                      Trial Date:             None set
                                  22
                                  23         I, Lindsey N. Casillas, do hereby declare:
                                  24         1.     I am an attorney at law duly licensed to appear before all courts in the
                                  25 State of California and am a Shareholder with Klinedinst PC, attorneys of record for
                                  26 Defendant EVANS HOTELS, LLC, in the above-captioned action.
                                  27         2.     I have personal knowledge of the following facts and, if called upon as
                                  28 a witness, could competently testify thereto.
                                                                               1                          Case No. 18-CV-00435-JLS (MSB)
                                       DECLARATION OF LINDSEY N. CASILLAS IN SUPPORT OF DEFENDANT'S MOTION FOR ATTORNEY'S FEES OR IN
                                         THE ALTERNATIVE, FOR SANCTIONS PURSUANT TO 28 U.S.C. § 1927 AND THIS COURT'S INHERENT POWERS
                               Case 3:18-cv-00435-JLS-MSB Document 103-2 Filed 09/17/20 PageID.1917 Page 2 of 2




                                   1            3.    I have been a civil litigation attorney in for 10 years. I am currently a
                                   2 Shareholder with Klinedinst PC, where I have worked since 2014. I have been
                                   3 continuously working in civil litigation practice state-wide for 10 years. I obtained
                                   4 my Juris Doctorate Degree from the University of Pacific-McGeorge School of Law
                                   5 in 2009. I am admitted to the Ninth Circuit of the United States Court of Appeals, as
                                   6 well as the Northern, Central, Eastern and Southern District Courts of California. In
                                   7 2018, 2019 and 2020, I was named a Rising Star by the Northern California Super
                                   8 Lawyers®. I am very familiar with the rates for attorneys with my level of
                                   9 experience in the Southern District. My regular rate for litigation matters is $350 per
                                  10 hour. In my experience, $350.00 per hour is, in fact, a reasonable hourly rate for
                                  11 attorneys with my level of experience in the Southern District. My rate and the
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                  12 others listed here was significantly discounted to $250 an hour due to the applicable
                                  13 Markel Shand, Inc. insurance rate on the matter.
        KLINEDINST PC




                                  14            I declare under penalty of perjury pursuant to the laws of the State of
                                  15 California that the foregoing is true and correct.
                                  16            Executed on this 16th day of September, 2020, at San Diego, California.
                                  17
                                  18
                                                                                      Lindsey N. Casillas
                                  19
                                       18780281.1
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                     2                   Case No. 18-CV-00435-JLS (MSB)
                                        DECLARATION OF LINDSEY N. CASILLAS IN SUPPORT OF DEFENDANT'S MOTION FOR ATTORNEY'S FEES OR IN
                                          THE ALTERNATIVE, FOR SANCTIONS PURSUANT TO 28 U.S.C. § 1927 AND THIS COURT'S INHERENT POWERS
